In re Phelps, Gerard; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Iberville, 18th Judicial District Court, Div. “D”, No. 00-2017-87; to the Court of Appeal, First Circuit, No. KW89 1566.
Denied. The deputy clerk of the trial court reports that there is no record of pro se motion to quash and for reappointment of counsel. Information from IDB attorney Jerome D’Aquila, who has assumed representation of relator since former counsel was relieved of representation, establishes that a counselled motion to quash is being prepared for filing this week in the trial court. Relator should consult with his counsel regarding further proceedings.